DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election of Group I in the reply filed on 8 September 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	It is further noted that Applicant has selected SEQ ID NO: 54, which is encompassed in each of SEQ ID Nos: 18, 35, 38, and 39.
Claims 14-20 are therefore withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8 September 2022.
	Clams 1-13 are under prosecution.
Specification
3.	The use of trade names or marks used in commerce (including but not necessarily limited to ALEXA FLUOR), has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Information Disclosure Statement
4.	The Information Disclosure Statements filed 18 July 2022 are acknowledged and have been considered.
Allowable Subject Matter
5.	It is noted that SEQ ID Nos: 38, 39, and 54 are free and clear of the prior art.  However, the claims are not allowable for the reasons discussed below.
	In the interest of compact prosecution, potential claim amendments are discussed below.
Claim Rejections - 35 USC § 112 and Suggested Amendments
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 13 is indefinite in the recitation “a nucleic acid sequence sharing at least 95% identity with SEQ ID NO: 38 or 39.”  Applicant has noted that SEQ ID Nos: 38 and 39 comprise SEQ ID No: 54.  However, Claim 1 allows for sequences having 95% identity with SEQ ID No: 54.  Thus, it is unclear if a sequence that is 95% identical to SEQ ID No: 54 still meets the requirements of SEQ ID NO: 38 and/or 39.  In addition, it is unclear if the sequence  sharing at least 95% identity with SEQ ID NO: 38 or 39 and sharing still meets the requirement of including SEQ ID No: 54.  Further, it is unclear if the claims allows sequences that art at least 95% identical to sequences that are at least 95% identical to SEQ ID No: 54, which are therefore only 90.25%  (i.e., 0.95x0.95) identical to SEQ ID No: 54.
The following amendments are therefore suggested:
A.	The cancellation of claims 3 and 13, and amending claim 1 to be drawn to “the nucleic acid selected from the group consisting of SEQ ID Nos: 38, 39, 54, and sequences sharing at least 95% identity with SEQ ID NOs: 38, 39, or 54.”
B.	If Applicant wishes to rejoin the withdrawn method claims, it is further suggested that claims 19-20 be cancelled in view of the proposed amendments to claim 1.
C.  The following language is also suggested:  
I.	For each of claims 2, 4-7, 9, 12 and withdrawn claims 15-18, amending the language “the…being” to “wherein the…is.”
II.	Amending the language “the…linker comprising” in claims 8 and 10 to “wherein the…linker comprises.”
Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
9.	Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,408,850 B2 in view of Bambad et al (U.S. Patent Application Publication No. US 2007/0059732 A1, published 15 March 2007).
	Both sets of clam are drawn to sequences comprising SEQ ID No: 54 or at least 95% identity thereto, reporter labels, etc.  Any additional limitations of the ‘850 claims are encompassed by the open claim language “comprising” found in the instant claims.
	The ‘850 claims do not require an electrode.
However, Bambad et al teach sensors comprising aptamers bound to electrodes (paragraph 0138), wherein the electrode is gold (paragraph 0119), thiol linkers (paragraph 0054), a first linker at one end and methylene blue as a redox (i.e. electron donor/acceptor) on a linker at the other termini (paragraph 0224ff), 10 carbon linkers (paragraph 0149), and backfilling PEG thiols (paragraphs 0066-0078), and that the sensors have the added advantage of reducing non-specific binding (paragraph 0022).  Thus, Bambad et al teach the known techniques discussed above.	
It is noted that courts have held that the rearrangement of parts within a device is obvious when the arrangement does not specifically modify the operation of the device (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)).  See MPEP §2144.04.  Thus, any arrangement with respect to the termni, redox label, and linkers is obvious.
It is also noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01).  
The courts have further found that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 II.
Therefore, the claimed ranges merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is advised that MPEP 716.01(c) makes clear that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). Thus, Applicant should not merely rely upon counsel’s arguments in place of evidence in the record.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the ‘850 claims with the teachings of Bambad et al to arrive at the instant claims with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in sensors having the added advantage of reduced non-specific binding as explicitly taught by Bambad et al (paragraph 0022).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Bambad et al could have been applied to the ‘850 claims with predictable results because the known techniques of Bambad et al predictably result in sensors useful for aptamer-based binding assays.	
Conclusion
10.	No claim is allowed.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634